Case 1:18-cv-06127-CBA-RML Document 103 Filed 10/20/20 Page 1 of 3 PageID #: 1254




                                       HENRY R. KAUFMAN, P.C.
                                           ATTORNEYS AT LAW
                                          60 EAST 42ND STREET
                                              47TH FLOOR
                                       NEW YORK, NEW YORK 10165

                                                                                OFFICE: (212) 880-0842
                                                                                MOBILE: (914) 589-7963
                                                                                   FAX: (212) 682-1965
                                                                            HKAUFMAN@HRKAUFMAN.COM
                                                                                 WWW.HRKAUFMAN.COM


                                                October 20, 2020

  Hon. Carol B. Amon
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                 Re: Monica Morrison v. Robert Langrick: 1:18-cv-06127 (CBA) (RML)

  Dear Judge Amon,

          We write, pursuant to Your Honor’s Individual Practice Rule 3(A), in order to request a
  pre-motion conference to address Monica Morrison’s proposed Rule 56 motion for summary
  judgment, dismissing Mr. Langrick’s three counterclaims for defamation, with prejudice, in their
  entirety.

          It is our understanding that there is actually no disagreement between the parties that this
  matter is ripe for summary judgment consideration.

           Thus, the parties are in agreement that the deadline for fact discovery of September 30,
  set by Magistrate Judge Levy, has been met by both sides. The depositions of the two parties,
  and of all desired nonparty witnesses, as well as voluminous document discovery, have been
  completed, subject only to a bare handful of items that, the parties have agreed, can be addressed
  at a later time.

          Moreover, it is our understanding that Mr. Langrick will not be objecting to going
  forward with our summary judgment motion and, indeed, we have been advised that Langrick is
  planning to simultaneously make a cross-motion of some kind for at least partial summary
  judgment in his favor. The parties have already agreed – subject to this court’s approval – that
  they are prepared to make their motion and cross-motion simultaneously on a schedule to be
  agreed between the parties for the approval of this court.
Case 1:18-cv-06127-CBA-RML Document 103 Filed 10/20/20 Page 2 of 3 PageID #: 1255

  Hon. Carol B. Amon
  United States District Judge
  October 20, 2020
  Page 2 of 3                                                                                HENRY R. KAUFMAN, P.C.



          As far as the substantive basis for Ms. Morrison’s envisioned summary judgment motion,
  in capsule summary, in applying New York’s law of defamation the New York Court of Appeals
  has clearly stated its preference for summary judgment in appropriate cases. Thus, unlike many
  other kinds of matters, in defamation cases motions for summary judgment, seeking dismissal of
  such claims on their merits, are neither unusual nor inappropriate.

          The constitutionalized law of defamation, developed in, and over the more than 50 years
  since, the landmark case of New York Times v. Sullivan – a case that had among its central
  concerns the protection of First Amendment rights, and the development of new procedural and
  substantive standards that time and again have put a thumb on the scale in favor of protecting the
  freedom of expression of the defamation defendant. This includes issues such as the burden of
  proof of falsity and of fault, when relevant.

          The central grounds for Ms. Morrison’s motion for summary judgment will be that, based
  on the undisputed facts developed as of the end of fact discovery, Mr. Langrick will be unable to
  meet his burden of establishing the material falsity of Ms. Morrison’s claims of sexual assault,
  rape and/or attempted rape – both at the time of the original offense in 2005, and at the time of
  Ms. Morrison’s three allegedly defamatory statements/publications in the first half of 2018.

          Moreover, if for some reason summary judgment were denied on the issue of falsity, Mr.
  Langrick’s counterclaims would still have to be dismissed because he would be unable to meet
  what is also his burden of proving fault – the other central issue in constitutional defamation
  cases. And the fault Mr. Langrick will be required to prove will be based on the heightened fault
  standards developed by and since the seminal New York Times v. Sullivan case.

          Crucially, and fatally to his claims, the substantive burdens of proving falsity and fault
  will rest with Mr. Langrick , notwithstanding that on those issues he will not be the moving
  party. Thus, citing Celetox Corp. v. Catrett, 477 U.S. 317 (1986),1 the Second Circuit has held
  that “where the nonmoving party will bear the burden of proof at trial, Rule 56 permits the
  moving party to point to an absence of evidence to support an essential element of the
  nonmoving party’s claim.” Bay v. Times Mirror Magazines, Inc., 936 F.2d 112, 116 (2d Cir.
  1991).



  1
    “[W]e do not think the Adickes language quoted above should be construed to mean that the burden is on
  the party moving for summary judgment to produce evidence showing the absence of a genuine issue of
  material fact, even with respect to an issue on which the nonmoving party bears the burden of proof. Instead,
  as we have explained, the burden on the moving party may be discharged by ‘showing’ -- that is, pointing
  out to the district court -- that there is an absence of evidence to support the nonmoving party’s case.” Celotex,
  supra, 477 U.S. at 325 (emphasis added).
Case 1:18-cv-06127-CBA-RML Document 103 Filed 10/20/20 Page 3 of 3 PageID #: 1256

  Hon. Carol B. Amon
  United States District Judge
  October 20, 2020
  Page 3 of 3                                                           HENRY R. KAUFMAN, P.C.




         In sum, for the foregoing reasons among others, Ms. Morrison respectfully submits that
  her proposed motion for summary judgment, dismissing all three of Mr. Langrick’s
  counterclaims, will be meritorious and dispositive, so that this Court should schedule a Pre-
  motion Conference to address it.

         Thank you for your consideration.

                                              Respectfully submitted,
                                                     /s/
                                              Henry R. Kaufman
                                              Attorney for Counterclaim Defendant
                                              Monica Morrison

  Cc: All counsel (VIA EFILE)
